DETAILED ACTION
This action is responsive to the communications filed on 12/30/2020.
Currently, claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	For example, claims 4 and 14 both require “wherein a first quantity of first loads in the connected state is less than a second quantity of the first loads when the powered device is in the first status”.  Is the applicant attempting to articulate that amount/quantity of the first resistors (i.e. the “first loads”) physically changes between the “connected state” and the “first status” (in view of the scope of parent independent claims 1 and 11)? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, and 15-20 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Darshan et al. (US 2007/0085675: hereinafter “Darshan”).

With regards to claims 1 and 11, Darshan teaches a powered device and a method implemented by a/the powered device (figs. 3a-7b; where the method steps are implemented as functions of the cited hardware.  Furthermore, figures 5a-5e show examples of circuitry within the Powered Device (PD)), the powered device (and the method) (previously addressed) comprising: 
	a plurality of first loads (figs. 3a-7b; e.g. see fig. 5e [Wingdings font/0xE0] at least selectable resistors 730 and 755 is/are mapped to the plurality of first loads); 
	a second load (figs. 3a-7b; e.g. see fig. 5e [Wingdings font/0xE0] the PD load circuitry within ‘PD operation circuitry 990’ is mapped to the claimed ‘second load’); and 
	a controller (figs. 3a-7b; e.g. see fig. 5e [Wingdings font/0xE0] at least PD controller 750 is mapped to the claimed “controller”) coupled to the first loads and the second load (previously addressed and/or readily apparent) and configured to (addressed below): 
		control the powered device to enter a first status (figs. 3a-7b, specifically see figs. 6a-6c which address the various steps/functions of PD circuitry shown by figs. 5a-5e.  Every stage/step/function shown by figs. 6a-6c meets the broad limitation ‘control the powered device to enter a first status’); 
		control at least one of the first loads to be in a connected state (figs. 3a-7b, specifically see figs. 6a-6c which address the various steps/functions of PD circuitry shown by figs. 5a-5e.  Where at least ‘signature impedance/resistor 730’ is selectively connected (when switch 710 is closed/on, as controlled by the PD controller).  Similar analysis applies to ‘classification resistor 755’ with regards to the controlled current source 740 and the PD controller.  Note these shown in the flowcharts of figs. 6a-6c); and
		control the second load to be in a disconnected state (figs. 3a-7b, specifically see figs. 6a-6c which address the various steps/functions of PD circuitry shown by figs. 5a-5e.  Where the second load (previously addressed) is controlled (by the PD controller) to be in a disconnected state (which isn’t connected until later in the process as indicated by step/function 2240 of fig. 6c)).




With regards to claims 2 and 12, Darshan teaches the limitations of claims 1 and 11.
	Darshan further teaches wherein the first loads (previously addressed) are hierarchical loads (figs. 3a-7b, the first loads are mapped to claimed “hierarchical loads” since each of the first loads of Darshan including at least one (or more) of the required components into be activated as defined by instant paragraph [0008] [Wingdings font/0xE0] A single “hierarchical load includes one or more of a resistor, a capacitor, an inductor, a field-effect transistor, and a transistor” instant paragraph [0008] (emphasis added)).

With regards to claims 3 and 13, Darshan teaches the limitations of claims 1 and 11.
	Darshan further teaches wherein the first status is a power level detection state (figs. 3a-7b: the Powered Device (without its own internal power supply) inherently detects that it is now powered afterwards the PD circuitry initiates the at least one of the flowcharts shown by 3a-4b and/or 6a-c.  Additionally not but exclusively, see at least [0006] of Darshan; which discloses “In a typical application, PD interface circuitry enabling the detection and optional classification is supplied. Power is isolated by the PD interface circuitry from the PD operational circuitry through an isolating switch, and is enabled to the PD operational circuitry only after the voltage at the PD, supplied from the PSE, rises to Von”).

With regards to claims 5 and 15, Darshan teaches the limitations of claims 1 and 11.
	Darshan further teaches wherein before entering the first status (figs. 2a-7b: see figs. 7b and fig. 2a [Wingdings font/0xE0] Detection step/function 2400 and ‘pre-detection’ waveform 310; which occurs [0058-0059] and [0140].  This occurs before the previously addressed ‘first status’), the method (and the controller) further comprises: 
	obtaining a first detection result when detecting that a first condition is met (figs. 2a-7b: see figs. 7b and fig. 2a [Wingdings font/0xE0] Detection step/function 2400 and ‘pre-detection’ waveform 310; which occurs before the determination of the classification, signature, or priority are communicated between the PSE and PD, see at least [0058-0059] and [0140].  This occurs before the previously addressed ‘first status’.  Where the PD detects the voltage level of ‘pre-detection’ waveform 310 falls within the predefined voltage range.  “minimum of 2.8 Volts DC and a maximum of 10.1 Volts DC” [0058]); and 
	determining, based on the first detection result, that a current status is the first status (figs. 2a-7b: after the voltage level ‘pre-detection’ waveform 310 is detect then PD enter the valid status and then executes various steps/functions of the disclosed flowscharts by cited figures of Darshan (which includes transitioning the ‘current status’ to the ‘first status’).  The Examiner also notes that PD includes a voltage sensor 745 connected between the positive and negative rails/conductors (shown graphically)).


With regards to claims 6 and 16, Darshan teaches the limitations of claims 5 and 15.
	Darshan further teaches wherein the first condition comprises at least one of the following: 
	a first voltage output by a power sourcing equipment (PSE) to the powered device is greater than or equal to a first voltage threshold (Where the PD detects the voltage level of ‘pre-detection’ waveform 310 (output by the PSE) falls within the predefined voltage range [Wingdings font/0xE0]  “minimum of 2.8 Volts DC and a maximum of 10.1 Volts DC” [0058]); 
	a first duration in which the first voltage is greater than or equal to a second voltage threshold is greater than or equal to a second duration (NOT GIVEN Patentable weight); 
	the first voltage falls within a first voltage range (Where the PD detects the voltage level of ‘pre-detection’ waveform 310 (output by the PSE) falls within the predefined voltage range [Wingdings font/0xE0]  “minimum of 2.8 Volts DC and a maximum of 10.1 Volts DC” [0058]); 
	a third duration in which the first voltage falls within a second voltage range is greater than or equal to a fourth duration (NOT GIVEN Patentable weight); 
	a first current output by the PSE to the powered device is greater than or equal to a first current threshold (NOT GIVEN Patentable weight); 
	a fifth duration in which the first current is greater than or equal to a second current threshold is greater than or equal to a sixth duration (NOT GIVEN Patentable weight); 
	the first current falls within a first current range (NOT GIVEN Patentable weight); 
	a seventh duration in which the first current falls within a second current range is greater than or equal to an eighth duration (NOT GIVEN Patentable weight);
	a ninth duration in which the powered device is in the first status is greater than or equal to a tenth duration (NOT GIVEN Patentable weight); or 
	receive, from the PSE, a first indication signal instructing the powered device to enter the first status (NOT GIVEN Patentable weight).

With regards to claims 7 and 8, Darshan teaches the limitations of claim 1.
	Darshan further teaches the method of claim 1 (previously addressed), 
	claim 7) further comprising entering a second status, wherein the second load is in the connected state in the second status (figs. 3a-7b: the PD enters a second status which includes connecting the PD operational circuitry (e.g. 900) as addressed by figures 6a-6c (e.g. 2240) as well as disconnecting the first loads [0082] via ‘opening the switch 710 which connects to 730’ and ‘turning off controllable current source 740 that connects to 755’); and
	claim 8) further comprising controlling the first loads to be in the disconnected state (figs. 3a-7b: the PD enters a second status which includes connecting the PD operational circuitry (e.g. 900) as addressed by figures 6a-6c (e.g. 2240) as well as disconnecting the first loads [0082] via ‘opening the switch 710 which connects to 730’ and ‘turning off controllable current source 740 that connects to 755’).

With regards to claim 17, Darshan teaches the limitations of claim 11.
	Darshan further teaches wherein the controller (previously addressed) is further configured to (addressed below): 
	control the powered device to enter a second status (figs. 3a-7b: the PD enters a second status which includes connecting the PD operational circuitry (e.g. 900) as addressed by figures 6a-6c (e.g. 2240) as well as disconnecting the first loads [0082] via ‘opening the switch 710 which connects to 730’ and ‘turning off controllable current source 740 that connects to 755’), and wherein the second load is in the connected state in the second status (figs. 3a-7b: the PD enters a second status which includes connecting the PD operational circuitry (e.g. 900) as addressed by figures 6a-6c (e.g. 2240) as well as disconnecting the first loads [0082] via ‘opening the switch 710 which connects to 730’ and ‘turning off controllable current source 740 that connects to 755’); and control the first loads to be in the disconnected state (figs. 3a-7b: the PD enters a second status which includes connecting the PD operational circuitry (e.g. 900) as addressed by figures 6a-6c (e.g. 2240) as well as disconnecting the first loads [0082] via ‘opening the switch 710 which connects to 730’ and ‘turning off controllable current source 740 that connects to 755’).


With regards to claims 9 and 18, Darshan teaches the limitations of claims 7 and 17.
	Darshan further teaches wherein before entering the second status (figs. 2a-7b: where the PD detects voltage of waveform 340 (sent by the PSE) of fig. 2a, see “[0133] In stage 2220, operating voltage such as that described above in relation to waveform 340 of FIG. 2a is detected. In an exemplary embodiment this is accomplished by the operation of voltage sensor 745”.  This occurs before the PD enters the previously addressed ‘second status’.  Furthermore, the examiner notes that waveform is between 44V and 57V; which is shown graphically (by figure 2a) and also stated in [0057]), the method further comprises (and the controller is further configured to/for): 
	obtaining a second detection result when detecting that a second condition is met (figs. 2a-7b: where the PD detects voltage of waveform 340 (sent by the PSE) of fig. 2a, see “[0133] In stage 2220, operating voltage such as that described above in relation to waveform 340 of FIG. 2a is detected. In an exemplary embodiment this is accomplished by the operation of voltage sensor 745”.  This occurs before the PD enters the previously addressed ‘second status’.  Furthermore, the examiner notes that waveform is between 44V and 57V; which is shown graphically (by figure 2a) and also stated in [0057]); and 
	determining, based on the second detection result, that a current status is the second status (figs. 2a-7b: where the PD detects voltage of waveform 340 (sent by the PSE) of fig. 2a, see “[0133] In stage 2220, operating voltage such as that described above in relation to waveform 340 of FIG. 2a is detected. In an exemplary embodiment this is accomplished by the operation of voltage sensor 745”.  This occurs before the PD enters the previously addressed ‘second status’.  Furthermore, the examiner notes that waveform is between 44V and 57V; which is shown graphically (by figure 2a) and also stated in [0057].  Note that the PD determines that waveform 340 is within the correct voltage range (between 44V and 57V) and then further executes the operations of the flowcharts in the cited figures).


With regards to claims 10 and 19, Darshan teaches the limitations of claims 9 and 18.
	Darshan further teaches wherein the second condition (figs. 2a-7b: where the PD detects voltage of waveform 340 (sent by the PSE) of fig. 2a, see “[0133] In stage 2220, operating voltage such as that described above in relation to waveform 340 of FIG. 2a is detected. In an exemplary embodiment this is accomplished by the operation of voltage sensor 745”.  This occurs before the PD enters the previously addressed ‘second status’.  Furthermore, the examiner notes that waveform is between 44V and 57V; which is shown graphically (by figure 2a) and also stated in [0057]) comprises at least one of the following:
	a first voltage output by a power sourcing equipment (PSE) to the powered device is greater than or equal to a third voltage threshold (figs. 2a-7b: where the PD detects voltage of waveform 340 (sent by the PSE) of fig. 2a, see “[0133] In stage 2220, operating voltage such as that described above in relation to waveform 340 of FIG. 2a is detected. In an exemplary embodiment this is accomplished by the operation of voltage sensor 745”.  This occurs before the PD enters the previously addressed ‘second status’.  Furthermore, the examiner notes that waveform is between 44V and 57V; which is shown graphically (by figure 2a) and also stated in [0057].  
	Note two previous voltage levels (i.e. voltage thresholds) where previous used in the operation of the PD of Darshan [Wingdings font/0xE0]  the PD detects the voltage level of ‘pre-detection’ waveform 310 (output by the PSE) falls within the predefined voltage range [Wingdings font/0xE0]  “minimum of 2.8 Volts DC and a maximum of 10.1 Volts DC” [0058]); 
	an eleventh duration in which the first voltage is greater than or equal to a fourth voltage threshold is greater than or equal to a twelfth duration (NOT GIVEN Patentable weight); 
	the first voltage falls within a third voltage range (figs. 2a-7b: where the PD detects voltage of waveform 340 (sent by the PSE) of fig. 2a, see “[0133] In stage 2220, operating voltage such as that described above in relation to waveform 340 of FIG. 2a is detected. In an exemplary embodiment this is accomplished by the operation of voltage sensor 745”.  This occurs before the PD enters the previously addressed ‘second status’.  Furthermore, the examiner notes that waveform is between 44V and 57V; which is shown graphically (by figure 2a) and also stated in [0057].  
	Note two previous voltage levels (i.e. voltage thresholds) where previous used in the operation of the PD of Darshan [Wingdings font/0xE0]  the PD detects the voltage level of ‘pre-detection’ waveform 310 (output by the PSE) falls within the predefined voltage range [Wingdings font/0xE0]  “minimum of 2.8 Volts DC and a maximum of 10.1 Volts DC” [0058].  Which logically extends to a ‘third voltage range’); 
	a thirteenth duration in which the first voltage falls within a fourth voltage range is greater than or equal to a fourteenth duration (NOT GIVEN Patentable weight); 
	a first current output by the PSE to the powered device is greater than or equal to a third current threshold (NOT GIVEN Patentable weight); 
	a fifteenth duration in which the first current is greater than or equal to a fourth current threshold is greater than or equal to a sixteenth duration (NOT GIVEN Patentable weight); 
	the first current falls within a third current range; a seventeenth duration in which the first current falls within a fourth current range is greater than or equal to an eighteenth duration (NOT GIVEN Patentable weight); 
	a nineteenth duration in which the powered device is in the second status is greater than or equal to a twentieth duration (NOT GIVEN Patentable weight); or 
	receiving, from the PSE, a second indication signal instructing the powered device to enter the second status (NOT GIVEN Patentable weight).


With regards to claim 20, Darshan teaches a Power over Ethernet (PoE) system (figs. 1d and 3a-7b.  Where figure 1d show a PoE system including Power Supply/Sourcing Equipment (PSEs), e.g. see one of the PSE 40 units connected to Powered Devices (PDs) Furthermore, figures 5a-5e show examples of circuitry within a single PD) comprising:
	a power sourcing equipment (PSE) (previously addressed); and 
	a powered device coupled to the PSE (previously addressed) and comprising: 
		a plurality of first loads (figs. 1d and 3a-7b; e.g. see fig. 5e [Wingdings font/0xE0] at least selectable resistors 730 and 755 is/are mapped to the plurality of first loads); 
		a second load (figs. 1d and 3a-7b; e.g. see fig. 5e [Wingdings font/0xE0] the PD load circuitry within ‘PD operation circuitry 990’ is mapped to the claimed ‘second load’); and 
		a controller (figs. 1d and 3a-7b; e.g. see fig. 5e [Wingdings font/0xE0] at least PD controller 750 is mapped to the claimed “controller”) coupled to the first loads and the second load (previously addressed and/or readily apparent) and configured to (addressed below): 
			control the powered device to enter a first status (figs. 1d and 3a-7b, specifically see figs. 6a-6c which address the various steps/functions of PD circuitry shown by figs. 5a-5e.  Every stage/step/function shown by figs. 6a-6c meets the broad limitation ‘control the powered device to enter a first status’); 
			control at least one of the first loads to be in a connected state (figs. 1d and 3a-7b, specifically see figs. 6a-6c which address the various steps/functions of PD circuitry shown by figs. 5a-5e.  Where at least ‘signature impedance/resistor 730’ is selectively connected (when switch 710 is closed/on, as controlled by the PD controller).  Similar analysis applies to ‘classification resistor 755’ with regards to the controlled current source 740 and the PD controller.  Note these shown in the flowcharts of figs. 6a-6c); and 
			control the second load to be in a disconnected state (figs. 1d and 3a-7b, specifically see figs. 6a-6c which address the various steps/functions of PD circuitry shown by figs. 5a-5e.  Where the second load (previously addressed) is controlled (by the PD controller) to be in a disconnected state (which isn’t connected until later in the process as indicated by step/function 2240 of fig. 6c)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        5/21/2022